Casey, J.
Appeals (1) from an order of the Supreme Court (Connor, J.), entered April 11, 1989 in Columbia County, which, inter alia, granted a motion by third-party defendant for summary judgment dismissing the third-party complaint and all cross claims against it, (2) from a judgment of said court, entered May 1, 1989 in Columbia County, upon a verdict rendered in favor of defendant, and (3) from an order of said court, entered August 23, 1988 in *652Columbia County, which denied plaintiffs motion to set aside the verdict.
Plaintiff was a passenger in a Volkswagen Rabbit automobile owned by defendant which was being driven in a northerly direction by his daughter Leslie R. Hopf (hereinafter Hopf) on January 11, 1984 at about 1:00 p.m. on State Route 22 in the Town of Copake, Columbia County. At that point in question, Route 22 is a two-lane cement-surfaced road, 24 feet wide, and straight and level for a distance of 0.7 miles. On either side of the highway there are shoulders approximately six feet wide and about six inches below the surface of the road. Guardrails run along the outer limits of the shoulders. At the time, hardpacked snow covered the road surface due to a previous snow storm. The weather was clear and sunny but cold. A mixture of salt and sand had been placed on this State highway at about 11:00 to 11:30 a.m. of that day by third-party defendant, Columbia County.
The driver of an 18-wheel trailer truck, which was proceeding southerly at a speed estimated to be 38 miles per hour, testified that he first saw the Volkswagen at a distance of about three fourths of a mile and he estimated its speed at 38 to 40 miles per hour. Plaintiff, however, stated that at some time before the accident the speedometer of Hopf s vehicle read 15 miles per hour.
When the two vehicles were about 200 feet apart, the Volkswagen slid to its right onto the shoulder. Hopf, in an attempt to regain control of the vehicle, brought it back onto the pavement, which caused the Volkswagen to veer across the road and hit the truck almost head on. Hopf and plaintiff were hurled from the Volkswagen, although its doors remained closed. Hopf was killed as a result of the crash and landed in the center of the road. Plaintiff was thrown against the guardrails and sustained serious and permanent injuries.
At trial, Supreme Court dismissed defendant’s third-party complaint against the county and the county’s fourth-party complaint against the owner and driver of the truck. Plaintiff’s claim against defendant was submitted to the jury, which rendered a verdict in favor of defendant and against plaintiff of no cause for action. Subsequently, plaintiff’s motion to set aside the verdict was denied.
Plaintiff appeals from the judgment dismissing the complaint based on the jury’s verdict and from the order denying plaintiff’s motion to set the verdict aside. Defendant appeals from the order dismissing the third-party complaint against *653the county before trial. Plaintiffs only claim of error raised on this appeal relates to that portion of the instructions to the jury in which Supreme Court, over plaintiffs objection and exception, charged the emergency doctrine. The court charged that the rule applied when a person is faced with a sudden, unexpected condition which could not have been reasonably anticipated, provided the person did not cause or contribute to the emergency by her own negligence. According to the charge, if the jury found that the driver of the Volkswagen (Hopf) was confronted with an emergency and acted in the face thereof as a reasonably prudent person would, the jury should conclude that the driver was not negligent. If, on the other hand, the situation was not sudden and unexpected or should reasonably have been foreseen, or if the driver’s conduct in response to the emergency was not that of a reasonably prudent person, then the jury could find that the driver was negligent.
In the circumstances outlined above, which are generally undisputed, we find that the charge was fair and proper. Although there is nothing in the record from which the jury could conclude that Hopf drove her vehicle onto the shoulder of the highway in response to a sudden and unforeseeable condition, there is evidence from which the jury could find that Hopf was driving in a reasonably prudent manner in light of the road conditions and that there was no negligence on her part in allowing the vehicle to slide onto the shoulder. Once Hopf s vehicle was off the highway through no negligence of her own, she was faced with an emergency situation requiring her to bring her vehicle back into the proper driving lane. Applying the emergency doctrine charged by Supreme Court to this situation, the jury could and obviously did find that Hopf was not negligent in the operation of her vehicle prior to its skidding off of the highway, that when she was confronted with that emergency situation she acted as a reasonably prudent person would act in such emergency circumstances, and, therefore, that she was not guilty of any negligence (see, Ferrer v Harris, 55 NY2d 285, 292; cf., Segal v Segal, 73 AD2d 586, appeal dismissed 49 NY2d 880).
Based on this determination, the judgment in favor of defendant and the order refusing to set aside the verdict should be affirmed, and the appeal by defendant dismissing the third-party complaint should be dismissed as academic.
Appeal from order entered April 11, 1989 dismissed, as academic, without costs.
Judgment entered May 1, 1989 and order entered August *65423, 1989 affirmed, without costs. Casey, Levine and Mercure, JJ., concur.